Title: From Thomas Jefferson to Horatio Gates, 27 January 1803
From: Jefferson, Thomas
To: Gates, Horatio


          
            Dear General
            Washington Jan. 27. 1803.
          
          Nothing is so pleasing as to find that what we have done is so exactly what is approved by the friends whose judgment we esteem. not a tittle of what you recommend has been omitted; and it has been in train from June last. one article only varies. the situation of fort Rosalie, now the Natchez, being less favorable for a fort, one of the best on the Missisipi, which happened to be very near our Southern boundary, was taken possession of, and a fort built by the former administration, under the name of fort Adams. it is an eminence on the river, commanding the river completely, & hors d’insulte itself: and it’s harbour excellent. here we have been silently making a place d’armes, commensurate with the force of men in it’s neighborhood. except as to the place, your ideas have been exactly & in every particular those on which we have acted. exclusive of these measures, the most important one now to be attended to is the opening a land office for the fine country we have lately got from the Choctaws, extending from the Missisipi to the Mobile & Alabama rivers, tho’ nearly cut in two at the Pascagoula: our line running from the Yazoo S. Eastwardly to the Pascagoula, & thence N. Eastwardly to the Tombigbee, and including all the country between this last & the Alabama. if the lands be granted in small lots of ¼ of a mile each, making residence a condition of the continuance of the title, we shall have that country filled rapidly with a hardy yeomanry capable of defending it. if this speck in our horison blows over kindly I see nothing but smooth water before us. Monroe will be with you probably in a fortnight to take his immediate departure.—I hear with great pleasure from our friends, of whom I make frequent enquiries about you, that you preserve your health well. may it so continue to the end of the chapter, and that be as long a one as yourself shall desire. my respects attend mrs Gates, and to yourself I tender my affectionate & constant friendship.
          
            Th: Jefferson
          
        